Order adjudging defendant in contempt of court reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. In our opinion, the defendant’s store at 1408 Avenue J is within the area excepted from the negative covenant and its operation is not in violation of the injunction order pendente lite. Furthermore, plaintiff acquiesced in the opening of the store at that place. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur. (See ante, p. 777.)